UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6776



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN TRENT TUCKER, a/k/a Stephen Jacobs,
a/k/a   Aviator344,   a/k/a STTuckr,  a/k/a
Strent1, a/k/a SPORT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-98-444-A, CA-99-1736-AM)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Trent Tucker, Appellant Pro Se. Michael Edward Rich, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Trent Tucker seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Tucker, Nos. CR-98-444-A;

CA-99-1736-AM (E.D. Va. Apr. 28, 2000).*     To the extent Tucker

seeks to raise on appeal issues not first presented to the district

court for consideration, we decline to review those issues.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
April 26, 2000, the district court’s records show that it was
entered on the docket sheet on April 28, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2